6T6DETAILED ACTION
Status of Claims
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 November 2022 has been entered.
Claims 1- 18 are currently pending and have been examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
The rejection of claims 1-18 under 35 USC § 101 is maintained. Please see the response to Arguments. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  In adhering to the 2019 PEG, Step 1 is directed to determining whether or not the claims fall within a statutory class.  Herein, claims 1-18 falls within statutory class of process.  Hence, the claims qualify as potentially eligible subject matter under 35 U.S.C §101.  With Step 1 being directed to a statutory category, the 2019 PEG flowchart is directed to Step 2.  Step 2 is the two-part analysis from Alice Corp. (also called the Mayo test).  The 2019 PEG makes two changes in Step 2A:  It sets forth new procedure for Step 2A (called “revised Step 2A”) under which a claim is not “directed to” a judicial exception unless the claim satisfies a two-prong inquiry.  The two-prong inquiry is as follows:  Prong One: evaluate whether the claim recites a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon).  If claim recites an exception, then Prong Two: evaluate whether the claim recites additional elements that integrate the exception into a practical application of the exception.  The claim(s) recite(s) the following abstract idea indicated by non-boldface font and additional limitations indicated by boldface font:
Claim 1:
automatically sourcing data from an Automatic Communication Distributor at an interval of time, wherein the interval of time comprises a handle time that is shorter than the interval of time, and wherein if the sourced data are at different time interval levels, normalizing the sourced data to the same level; 
iterating through the sourced data at the intervals of time to determine transient data; 
applying the transient data to produce service performance metrics for the contact center using a backtracking calculation, 
wherein a number of deferred work items completed for an interval of time is determined and number of deferred work items backlog for the interval of time is determined, and 
iterating from an interval of time to a next interval of time is performed to determine resolution time for each deferred work item and a wait time for the deferred work item; and 
assigning available deferred work items to available staff of the contact center with any unassigned work items added to a backlog queue such that a first deferred work item placed in the backlog queue is first to be assigned to an available staff.
Claim 9:
automatically sourcing data from an Automatic Communication Distributor at an interval of time, wherein the interval of time comprises a handle time that is shorter than the interval of time, and wherein if the sourced data are at different time interval levels, normalizing the sourced data to the same level; 
37iterating through the sourced data at the intervals of time to determine transient data; 
applying the transient data, to produce service performance metrics for the contact center using a backtracking calculation, 
wherein a number of deferred work items completed for an interval of time is determined and number of deferred work items backlog for the interval of time is determined, and 
iterating from an interval of time to a next interval of time is performed to determine resolution time for each deferred work item and a wait time for the deferred work item; and 
assigning available deferred work items to available staff of the contact center with any unassigned work items added to a backlog queue such that the assigning comprises assigning deferred work items with a lowest completion percentage first from the backlog queue.
Per Prong One of Step 2A, the identified recitation of an abstract idea falls within at least one of the Abstract Idea Groupings consisting of:  Mathematical Concepts, Mental Processes, or Certain Methods of Organizing Human Activity.  Particularly, the identified recitation falls within the Certain Methods of Organizing Human Activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertisings, marketing or sales activities or behaviors; business relations).  Service performance metrics of the contact center are analyzed/determined and this speaks to an assessment of business relations. Per Prong Two of Step 2A, this judicial exception is not integrated into a practical application because the claim as a whole does not integrate the identified abstract idea into a practical application.  The workforce management system (preamble) and the Automatic Communication Distributor are recited at a high level of generality, i.e., as a generic processor performing a generic computer function of receiving/determining/transmitting data. The ACD transmits data. This generic workforce management system (preamble) and the Automatic Communication Distributor limitation is no more than mere instructions to apply the exception using a generic computer component. Further, a processor configured to cause receiving/determining/transmitting data to a workforce management system is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application.  Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Thus, since the claims are directed to the determined judicial exception in view of the two prongs of Step 2A, the 2019 PEG flowchart is directed to Step 2B.  Therein, the additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: workforce management system (preamble) and the Automatic Communication Distributor. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, executing all the steps/functions by a processor is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a workforce management system (preamble) and the Automatic Communication Distributor type/system structure at ¶ 0016 “A typical telecommunications network within a contact center 100 known in the prior art includes an Interactive Voice Response system (IVR) 105, an Automatic Communication Distributor (ACD) 110, a Workforce Management System (WFMS)” see also Figure 1. 
Taken as an ordered combination, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the limitations are directed to limitations referenced in Alice Corp. that are not enough to qualify as significantly more when recited in a claim with an abstract idea include, as a non-limiting or non-exclusive examples:  i. Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (see MPEP § 2106.05(f)); ii. Simply appending well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, e.g., a claim to an abstract idea requiring no more than a generic computer to perform generic computer functions that are well-understood, routine and conventional activities previously known to the industry, as discussed in Alice Corp., 134 S. Ct. at 2359-60, 110 USPQ2d at 1984 (see MPEP § 2106.05(d)); iii. Adding insignificant extra-solution activity to the judicial exception, e.g., mere data gathering in conjunction with a law of nature or abstract idea such as a step of obtaining information about credit card transactions so that the information can be analyzed by an abstract mental process, as discussed in CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011) (see MPEP § 2106.05(g)); or v. Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook.  The courts have recognized the following computer functions inter alia to be well-understood, routine, and conventional functions when they are claimed in a merely generic manner:  performing repetitive calculations (e.g., the present claims); receiving, processing, and storing data (e.g., the present claims); electronically scanning or extracting data; electronic recordkeeping; automating mental tasks (e.g., process/machine for performing the present claims); and receiving or transmitting data (e.g., the present claims).  The dependent claims 2-8 and 10-18 do not cure the above stated deficiencies, and in particular, the dependent claims further narrow the abstract idea without reciting additional elements that integrate the exception into a practical application of the exception or providing significantly more than the abstract idea. Claims 2 and 13 further limit the abstract idea by defining the interval of time (a more detailed abstract idea remains an abstract idea). Claims 3 and 14 further limit the abstract idea by defining the service performance metrics (a more detailed abstract idea remains an abstract idea). Claims 4 and 15 further limit the abstract idea by defining the backlog queue (a more detailed abstract idea remains an abstract idea). Claims 5 and 16 further limit the abstract idea by continuing the iteration by obtaining deferred work […] incrementing the next arrival period until ending the process (a more detailed abstract idea remains an abstract idea). Claims 6 and 17 further limit the abstract idea by defining the completed period as a period of work items completed to one hundred percent (a more detailed abstract idea remains an abstract idea) Claims 7 and 18 further limit the abstract idea by defining the arrival period when a work item first enters the workforce management system and has a completion rate of 0% (a more detailed abstract idea remains an abstract idea).  Claims 8 and 10 further limit the abstract idea by defining tracking percentage completion of each deferred work item (a more detailed abstract idea remains an abstract idea). Claim 11 further limit the abstract idea by adding a completion percentage to each period depending of available staff and throughput rate of the available staff (a more detailed abstract idea remains an abstract idea). And claim 12 further limit the abstract idea by defining the tracking properties (a more detailed abstract idea remains an abstract idea). The identified recitation of the dependents claims falls within the Certain Methods of Organizing Human Activity including commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertisings, marketing or sales activities or behaviors; business relations).  Since there are no elements or ordered combination of elements that amount to significantly more than the judicial exception, the claims are not eligible subject matter under 35 USC §101.  Thus, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
Response to Arguments
Applicant's arguments filed on 11/21/2022 have been fully considered but they are not persuasive. 
With regards to the rejection of claims 1-18 under 35 USC § 101, Applicant argues that (1) “Both limitations transform data into a conceptually inventive use by streamlining the process of handling deferred work items. The first limitation transforms the "transient data to produce service performance metrics" and the second limitation determines how the deferred work is assigned based on the transformed data provided to the backlog queue. Applicant submits that the proper evaluation of these additional elements whether individually or in combination indicates that they contribute an inventive concept, and thus amount to significantly more than the judicial exception (pages 8-9).
In response to Applicant’s argument (1). Examiner respectfully disagrees.    The recited workforce management system (preamble) and the Automatic Communication Distributor merely links the abstract idea to a computer environment. In this way, the workforce management system (preamble) and the Automatic Communication Distributor involvement is merely a field of use which only contributes nominally and insignificantly to the recited method, which indicates absence of integration. Claims 1 and 9 uses the workforce management system (preamble) and the Automatic Communication Distributor as a tool, in its ordinary capacity, to carry out the abstract idea. As to this level of computer involvement, mere automation of manual processes using generic computers does not necessarily indicate a patent-eligible improvement in computer technology. Considered as a whole, the claimed method does not improve the functioning of the computer itself or any other technology or technical field. Further, a processor configured to cause receiving/determining/transmitting data to a device is mere instruction to apply an exception using a generic computer component which cannot integrate a judicial exception into a practical application. Accordingly, this/these additional element(s) does/do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The additional elements and combinations therewith are examined in the claims to determine whether the claims as a whole amounts to significantly more than the judicial exception.  It is noted here that the additional elements are to be considered both individually and as an ordered combination.  In this case, the claims each at most comprise additional elements of: workforce management system (preamble) and the Automatic Communication Distributor. Taken individually, the additional limitations each are generically recited and thus does not add significantly more to the respective limitations.  Further, executing all the steps/functions by a processor is mere instruction to apply an exception using a generic computer component which cannot provide an inventive concept in Step 2B (or, looking back to Step 2A, cannot integrate a judicial exception into a practical application).  For further support, the Applicant’s specification supports the claims being directed to use of a workforce management system (preamble) and the Automatic Communication Distributor type/system structure at ¶ 0016 “A typical telecommunications network within a contact center 100 known in the prior art includes an Interactive Voice Response system (IVR) 105, an Automatic Communication Distributor (ACD) 110, a Workforce Management System (WFMS)” see also Figure 1. Applicant’s specification shows as described above,  the recited “workforce management system” and the “Automatic Communication Distributor” individually and in the context of the scheme as claimed was conventional at the time of filing.  Accordingly, there is sufficient factual support for the well-understood, routine, or conventional nature of the claimed “workforce management system” and the “Automatic Communication Distributor” individually or in the combinations as claimed. The step of “applying the transient data to produce service performance metrics for a contact center using a backtracking calculation. There is no technical details about how the workforce management system applies the transient data to produce service performance metrics nor how the workforce management system uses backtracking calculation. This step reasonably broadly covers analyzing/determining information that a generic computer commonly performs. And the step “assigning available deferred work items to available staff of the contact center with any unassigned work items added to a backlog queue such that a first deferred work item placed in the backlog queue is first to be assigned to an available staff”. There is no technical details about how the workforce management system assign available deferred work items to available staff of the contact center with any unassigned work items nor how the workforce management system unassigned the work items to be added to a backlog queue such that a first deferred work item placed in the backlog queue is first to be assigned to an available staff”. This step reasonably broadly covers analyzing/determining information that a generic computer commonly performs. There is no transformation of data. There is not inventive concept because the additional elements do not amount to significantly more than the exception itself. There is sufficient factual support for the well-understood, routine, or conventional nature of the workforce management system (preamble) and the Automatic Communication Distributor  individually or in the combination as claimed. The same rationale applies to claim 9. The rejection is maintained.
With regards to the rejection of claims 1-18 under 35 USC § 103, Applicant argues that  “Ristock does not disclose, teach, or suggest the transformative process of applying transient data to produce service performance metrics.” (pages 9-10). Examiner respectfully disagrees. Ristock determine transient data in determine temporary spikes/changes, e.g., backlog, in the daily task performance information as shown in ¶ 0104-0105, 0150, 0177-0178. Ristock apply the backlog and spike information to simulation scenario test models for workforce planning as shown in ¶ 0104-0105: “In step 208: “a report may be generated of task-based statistics, based on, for example, data collected by stat server 22. The report may present data (such as SLA adherence, performance, utilization, backlog, overdue work, amount of work completed in a certain time period, and length of time a particular agent took to complete a task) in a number of different ways. For example, as shown in FIGS. 5A-5D, tasks may be organized and reported according to both business process and priority (FIG. 5A); by due date and time (including a count of those overdue) (FIG. 5B);” see also ¶ 0177-0179: “Once the simulation system is built, according to exemplary embodiments the enterprise can perform test runs with different rule sets, and compare results. Contact center performance and efficiency may be assessed according to criteria such as employees' occupancy, correlation between task scheduling and traffic flow, abandonment rate, and business outcomes (e.g., volume of cross-/up-sell deals). and ¶ 0067: “the stat server 22 may accumulate data about places, agents, and place/agent groups, convert the data into statistically useful information, and pass the calculations to other software applications. According to one embodiment, the stat server 22 may provide information to the routing server about agents' capabilities in terms of interactions they are handling, the media type of an interaction, and so on.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ristock et al., (US 2014/0146961 A1) hereinafter “Ristock” further in view of Kosiba et al., (US 2013/0136252 A1) hereinafter “Kosiba”.
Claim 1:
Ristock as shown discloses a method for determining service performance metrics and assigning deferred work  by a workforce management system, ((¶ 0082: “the interaction server 40 may be coupled to a workforce management system 118 for obtaining agent schedule information”)  the method comprising:
automatically sourcing data from an Automatic Communication Distributor (¶ 0062: “the switch 12 may include an automatic call distributor”) at an interval of time, wherein the interval of time comprises a handle time that is shorter than the interval of time (reporting each task handled “through current day statistics”, an interval of time and handling, completing multiple tasks within a short/near term period, e.g., wait or response time as shown in ¶ 0102, 104, 0128, 0150 and 0174); 
and wherein if the sourced data are at different time interval levels, normalizing the sourced data to a same level (abnormal and above threshold resource, source and outsourcing data as shown in ¶ 0076, 0100, 0150 and 0160);
 iterating through the sourced data at the intervals of time to determine transient data; and (determine temporary spikes/changes, e.g., backlog, in the daily task performance information as shown in ¶ 0104-0105, 0150, 0177-0178);
applying the transient data to produce service performance metrics for the contact center using backtracking calculation (apply the backlog and spike information to simulation scenario test models for workforce planning as shown in ¶ 0104-0105, 0177-0179 and ¶ 0067: “the stat server 22 may accumulate data about places, agents, and place/agent groups, convert the data into statistically useful information, and pass the calculations to other software applications. According to one embodiment, the stat server 22 may provide information to the routing server about agents' capabilities in terms of interactions they are handling, the media type of an interaction, and so on.”);
Ristock is silent with regard to normalizing the sourced data to the same level. However Kosiba in an analogous art of contact center management for the purpose of normalizing the sourced data to the same level as shown does in ¶ 0075: “call-by-call data obtained from the CIS 125 include: (1) the time of call arrival as determined by the IVR”  ¶ 0076: “The daily call interval reports produced by the ACD 110 and the call-by-call data obtained from the CIS 125 are processed into intra-day, intra-week, or intra-month management unit and contact demand unit performance distribution data”, ¶ 0077: “These calculations require that some assumptions be made regarding how to best determine the proper distribution from the reported data. For example, the best distribution may be obtained by using curve-fitting rather than by using the actual historic data. Alternatively or in addition, the best distribution may be obtained by using a moving average in which different weighting is assigned to earlier time periods and to later time periods. These assumptions may be revisited and changed in the course of developing and validating the contact center model in step 415. And ¶ 0079: “intra-week call volume distribution data expressed using an hourly time interval may be 2% of the week's total call volume on Monday from 9-10 am, 1% on Monday 10-11 am, and 5% on Monday 11-12 pm”.
Both Ristock and Kosiba teaches contact center management. Ristock teaches in the Abstract: “workload distribution for a contact center.” Kosiba teaches in the Abstract “predicting expected performance of a processing center system.” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Kosiba would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Kosiba to the teaching of Ristock would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such as normalizing the sourced data to the same level into similar systems. Further, as noted by Kosiba “The analytic model of the contact center developed in step 605 is able to evaluate scenarios that are more comprehensive and accurate.” (Kosiba, ¶ 0081).
In addition, Ristock teaches:
wherein a number of deferred work items completed for an interval of time is determined and a number of deferred work items backlog for the interval of time is determined (¶ 0081: “The stat server 22 provides real-time visibility of interactions and resource utilization within the contact center, including, for example, agents' capacities in terms of the number of interactions they are handling, the media type of an interaction, and the like.”, see also ¶ 0085: “A list 201 for the ACME Sales Department summarizes the number of active tasks and held tasks, the number of overdue and pending tasks within the last 15 minutes, and the number of completed and new tasks within the last 15, 30, and 60 minutes.” and ¶ 0102), 
iterating from an interval of time to a next interval of time is performed to determine a resolution time for each deferred work and a wait time for the deferred work item (completion time: ¶ 0074: “reports may include near real-time reports or historical reports concerning the state of resources, such as, for example, average waiting time, abandonment rate, agent occupancy, and the like.”, see also ¶ 0125 and 0174);
and assigning available deferred work items to available staff of the contact center with any unassigned work items added to a backlog queue such that a first deferred work item placed in the backlog queue is first to be assigned to an available staff (¶ 0066: “Once an appropriate agent is located and available to handle a call, the call is removed from the call queue and transferred to the corresponding agent device 38 a-38 b.” see also ¶ 0068: “the interaction may be routed directly to agents for immediate processing. In this regard, the routing server 20 may be enhanced with functionality for managing back-office/offline activities that are assigned to enterprise employees. Such activities may include, for example, responding to emails and letters,”);
Claim 2:
Ristock as shown discloses the following limitations:
wherein the interval of time comprises at least one of: hourly (¶ 0102, 0104 and 0150), daily (¶ 0102, 0104 and 0150), weekly, and monthly;
 Claim 3:
Ristock as shown discloses the following limitations:
wherein the service performance metrics comprise at least one of: deferred work items completed (¶ 0074, 0125 and 0174), maximum resolution time, average resolution time (¶ 0074, 0125, 0127 and 0174), average wait time (¶ 0074, 0125 and 0174), backlog (¶ 0074, 0104, 0125 and 0174), and occupancy (¶ 0005);
Claim 4:
Ristock as shown discloses the following limitations:
wherein the backlog queue comprises work items which comprise at least one of: e-mail messages (¶ 0069), e-mail inquiries (¶ 0069), facsimile messages (¶ 0125, 0187), insurance claims (¶ 0076), and financial instruments (¶ 0123);
Claim 5:
Ristock as shown discloses the following limitations:
wherein the iterating further comprises: obtaining deferred work items completed from a first completed period (¶ 0085),  and first arrival period (report complete task that were held or overdue new task within a time period, ¶ 0085 and 0107);
subtracting completed work items from offered work items in the first arrival period (remove new task completed within the reporting period from the queue, ¶ 0066 and 0085),
 determining at least one of: wait time and resolution time (¶ 0074, 0125 and 0174);
incrementing to a next arrival period if all work items offered are completed (if all agent work is completed within a time period assign new task in a subsequent period, ¶ 0100, 0102 and 0107) and incrementing to a next completed period if not all work items offered is completed, (add overdue task in the next period, ¶ 0085 and 0102), wherein if there is no next period, ending the method (end/due date periods are reached or scheduled, ¶ 0102, 0107, 0119, 0160 and 0167),
Claim 6:
Ristock as shown discloses the following limitations:
wherein the completed period comprises a period where work items are completed to one hundred percent (100%) (no new tasks are assigned until or all tasks are completed within the period e.g., task performance adherence and 100% efficiency ratings, ¶ 0100, 0102, 0104, 0173 and 0176-0177);
Claim 7:
Ristock as shown discloses the following limitations:
wherein the arrival period comprises a period where work item first enters the workforce management system and has a completion rate of 0% (a start/initial distribution period where new tasks are assigned and there are not pending tasks or all previous task are completed, ¶ 0100 and 0102);
Claim 8:
Ristock as shown discloses the following limitations:
wherein the number of deferred work items backlog for the interval time determination comprises tracking percentage completion of each deferred work item (no new task are assigned until or all tasks are completed within the period, e.g., task performance adherence and 100% efficiency ratings, Figure 5A, ¶ 0083, 0100, 0102, 0104, 0173 and 0176-0177);
Claims 9-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ristock et al., (US 2014/0146961 A1) hereinafter “Ristock” further in view of Kosiba et al., (US 2013/0136252 A1) hereinafter “Kosiba” and Sarlay et al., (US 2004/0098295 A1) hereinafter “Sarlay”.
Claim 9:
The limitations of claim 9 encompass substantially the same scope as claim 1. Accordingly, those similar limitations are rejected in substantially the same manner as claim 1, as described above. The following are the limitations of claim 9 that differ from claim 1. 
Ristock as shown discloses a method for determining service performance metrics and assigning deferred work by a workforce management system, ((¶ 0082: “the interaction server 40 may be coupled to a workforce management system 118 for obtaining agent schedule information”) the method comprising:
and assigning available deferred work items to available staff of the contact center with any unassigned work items added to a backlog queue (¶ 0066: “Once an appropriate agent is located and available to handle a call, the call is removed from the call queue and transferred to the corresponding agent device 38 a-38 b.”);
Ristock teaches in load balancing and backing/held task for distribution based on agent completion skill/capacity matching in ¶ 0056, 0083, 0099, 0100, 0102 and 0161. Ristock is silent with regard to the following limitations. However Sarlay in an analogous art of contact center management for the purpose of assigning deferred work items with a lowest completion percentage as shown does in:
such that the assigning comprises assigning deferred work items with a lowest completion percentage first from the backlog queue (¶ 0063: “The first value is called an actual expired backlog and represents contacts that still need to be handled that were not handled within a service level goal time. For example, if the goal is to handle 100% of e-mails within 4 hours, and 10 e-mails have been in queue for more than 4 hours, then the actual expired backlog will be equal to 10. The other value is called an actual unexpired backlog and represents the number of contacts that still need to be handled that were in queue less than the service level goal time.”) 
Both Ristock and Sarlay teaches contact center management. Ristock teaches in the Abstract: “workload distribution for a contact center.” Sarlay teaches in ¶ 0027 “The environment 100 is exemplified herein as a contact center environment,” Thus, they are deemed to be analogous references as they are reasonably pertinent to each other and are directed towards solving similar problems within the same environment. One of ordinary skill in the art would have recognized that applying the known technique of Sarlay would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Sarlay to the teaching of Sarlay would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such that the assigning comprises assigning deferred work items with a lowest completion percentage first from the backlog queue into similar systems. Further, as noted by Sarlay “both the actual and intraday backlog data could be drilled down to show the number of contacts in the expired and unexpired backlog based on the last statistic period update from the e-mail system. In addition, a real-time feed could provide real-time statistics as to how many contacts are in the actual expired backlog and the actual unexpired backlog.” (Sarlay, ¶ 0069).
001).
Claim 10:
Ristock as shown discloses the following limitations:
wherein the service performance metrics further comprises determining a number of deferred work for an interval of time (¶ 0081, 0085 and 0102), wherein the determining comprises tracking percentage completion of each deferred work at an interval period level (no new task are assigned until or all tasks are completed within the period, e.g., task performance adherence and 100% efficiency ratings, Figure 5A, ¶ 0083, 0100, 0102, 0104, 0173 and 0176-0177);
Claim 11:
Ristock as shown discloses the following limitations:
wherein the determining further comprises: adding a completion percentage to each period depending on available staff and throughput rate of the available staff (staff completion/adherence stats reported, ¶ 0005, 0083, 0173 and 0176); and
determining a performance of released completed work according to a period interval using tracking properties until completion of a deferred work item achieves one hundred percent (100% )(tracking performance of tasks, ¶ 0100, 0102 and 0111);
Claim 12:
Ristock as shown discloses the following limitations:
wherein the tracking properties further comprise: number of work items in progress (¶ 0081, 0085, 0100 and 0111), number of work items not started (¶ 0085, 0091 and 0100), total number of work items (¶ 0085), work completion percentage (Figure 5A, ¶ 0083 and 0100), amount of work items in progress completed (¶ 0085 and 0128), and total amount of work items in progress completed (¶ 0085);
Claim 13:
The limitations of claim 13 encompass substantially the same scope as claim 2. Accordingly, those similar limitations are rejected in substantially the same manner as claim 2, as described above.
Claim 14:
The limitations of claim 14 encompass substantially the same scope as claim 3. Accordingly, those similar limitations are rejected in substantially the same manner as claim 3, as described above.
Claim 15:
The limitations of claim 15 encompass substantially the same scope as claim 4. Accordingly, those similar limitations are rejected in substantially the same manner as claim 4, as described above.
Claim 16:
The limitations of claim 16 encompass substantially the same scope as claim 5. Accordingly, those similar limitations are rejected in substantially the same manner as claim 5, as described above.
Claim 17:
The limitations of claim 17 encompass substantially the same scope as claim 6. Accordingly, those similar limitations are rejected in substantially the same manner as claim 6, as described above.
Claim 18:
The limitations of claim 18 encompass substantially the same scope as claim 7. Accordingly, those similar limitations are rejected in substantially the same manner as claim 7, as described above.


Conclusion                                      
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NADJA CHONG whose telephone number is (571)270-3939.  The examiner can normally be reached on Monday 8:00 am - 5:00 pm, Tuesday 8:00 – 4:00 pm and Wednesday 8:00 – 2:00 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RUTAO WU can be reached on 571.272.6045.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NADJA N CHONG CRUZ/
Primary Examiner, Art Unit 3623